DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 06/09/2022, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1, 7, 9-10, 12-13, 21-22, 24-25, 27-28, 30-31, 33-36 and 38-39 as being unpatentable over Lin et al. (US 2015/0194615 A1) in view of Wang et al. (US 2017/0358761 A1), and of claims 1, 6, 9, 12-13, 22, 24, 27, 33-35, and 37-39 as being unpatentable over Ise et al. (US 2009/0309490 A1).
	Claims 1, 27, and 33 have been amended.
	Claims 40-41 have been added.
	Claims 25, 35, 37, and 38 have been cancelled.
	Claims 1, 6-7, 9-10, 12-13, 21-22, 24, 27-28, 30-31, 33-34, 36, 39, and 40-41 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-7, 9-10, 12-13, 21-22, 24, 27-28, 31-31, 33-34, 37, 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, 27, and 33, these claims contain limitation (ii)(A) which requires that (ii) at least one of Q1, Q2, Q3, and Q4 is oxygen, AND (A) each of Q1 to Q4 is a direct bond. It is unclear whether applicant wishes to claim that at least one of Q1 to Q4 is an oxygen atom, or whether each of Q1 to Q4 is a direct bond.
For the purpose of continuing examination, limitation (ii)(A) will not be examined until this 112(b) rejection is resolved as there exists other limitations to evaluate.
Also, with respect to claims 1, 27, and 33, these claims contain two sets of limitations. The first set contains limitations (i) and (ii), and the second set contains limitations (A), (B), and (C) connected by the conjunction “and”. However, it unclear whether conditions (A), (B), and (C) apply to both of (i) and (ii), or whether they apply to one or the other (i.e. does limitation (i)(A)-(C) exist, or only (ii)(A)-(C)).
For the purpose of continuing examination, limitations (A), (B), and (C) will be interpreted as being required in addition to options (i) OR (ii) (e.g., limitations (i)(A), (i)(B), (i)(C), (ii)(A), (ii)(B), and (ii)(C) are present in the claim).
Claims 6-7, 9-10, 12-13, 21-22, 24, 28, 31-31, 34, 37, and 39-41 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9-10 13, 21-22, 24, 27-28, 33-34, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1) in view of Wang et al. (US 2017/0358761 A1).
With respect to claim 1, Li teaches platinum and palladium compounds with geometrically distorted charge transfer states (abstract). Li gives an example of such a compound in the formula below (page 13).

    PNG
    media_image1.png
    294
    203
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0044), -A- is an oxygen atom, -V- makes a pyridine group or a benzene group (paragraph 0051), and the five membered ring is a pyrazole group (paragraph 0052). This forms the compound below.

    PNG
    media_image2.png
    242
    323
    media_image2.png
    Greyscale

This compound reads on condition (i)(A)(1) of the instant claim when ring A, B, C, and D are each a phenyl, pyridine, or pyrazole, each of Q1-Q4 are a direct bond and at least one of rings A, B, C, and D is a 5-membered ring.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a ligand having a high triplet energy which has a rigid structure, a donor-acceptor ligand having a distorted geometry, or a combination thereof (paragraph 0042, lines 1-4), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claimed invention in that L4 is absent and does not comprise at least four atoms.
Wang teaches macrocyclic compounds that are electroluminescent that emit intense blue or deep blue light.
Wang teaches that certain compounds have high chemical and/or thermal stability and points to Figures 8A and B for representative examples. Figures 8A and B are pictured below to facilitate discussion.

    PNG
    media_image3.png
    758
    563
    media_image3.png
    Greyscale

A person of ordinary skill would recognize the macrocyclic compound in Figure 8B demonstrates higher thermal stability than the tetradentate compound in Figure 8A and the only different between the two compounds is that the tetradentate compound has been turned into a macrocycle using a long alkyl chain. A person of ordinary skill would also recognize that thermogravimetric analysis is performed on a pure compound and the results do not depend on device structure, so the different in thermal stability can be attributed to just chemical structure.
When the tetradentate compound of Li is turned into a macrocycle using a long alkyl chain, as taught by Wang, it forms the compound below.

    PNG
    media_image4.png
    198
    172
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention join the tetradentate platinum compound of Li using a long alkyl bridge, and form a compound which meets the requirements of the instant claims as Wang teaches that as a result of their high stability, these compounds are suitable for vacuum deposition methods used in fabricating single- or multi-layer OLED devices (paragraph 0090).
With respect to claim 6, Li in view of Wang teaches the compound of claim 1, and Q1-Q4 are direct bonds.
With respect to  claim 9, Li in view of Wang teaches the compound of claim 1, and two of X1-X4 are carbon atoms, and the other two are nitrogen atoms.
With respect to claim 10, Li in view of Wang teaches the compound of claim 1, as discussed above. Li also teaches that -V- makes a pyridine group or a benzene group (paragraph 0051), as discussed above. This teaching could also be used to arrive at a compound with 3 carbon atoms and one nitrogen atom, such as the one below, which meets the requirements of the instant claim.

    PNG
    media_image5.png
    248
    322
    media_image5.png
    Greyscale

Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a ligand having a high triplet energy which has a rigid structure, a donor-acceptor ligand having a distorted geometry, or a combination thereof (paragraph 0042, lines 1-4), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 13, Li in view of Wang teaches the compound of claim 1, at  least one of L1-L3 is not a direct bond.
With respect to claim 21, Li in view of Wang teaches the compound of claim 1, as discussed above. Li also teaches that the 5-membered ring can be an imidazole group (paragraph 0052). This teaching could also be used to arrive at a compound with a Pt-carbene bond, such as the one below, which meets the requirements of the instant claim.

    PNG
    media_image6.png
    241
    324
    media_image6.png
    Greyscale

Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a ligand having a high triplet energy which has a rigid structure, a donor-acceptor ligand having a distorted geometry, or a combination thereof (paragraph 0042, lines 1-4), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 22, Li in view of Wang teaches the compound of claim 1 and the compound is selected as 
    PNG
    media_image7.png
    261
    241
    media_image7.png
    Greyscale
.
With respect to claim 24, Li in view of Wang teaches the compound of claim 1, and L4 is alkyl.
With respect to claim 27, Li teaches an anode, a cathode, and an organic layer comprising a compound (paragraph 0071 and 0073 lines 1-3) according to the formula the formula below (page 13).

    PNG
    media_image1.png
    294
    203
    media_image1.png
    Greyscale


In this formula, M is platinum (paragraph 0044), -A- is an oxygen atom, -V- makes a pyridine group or a benzene group (paragraph 0051), and the five membered ring is a pyrazole group (paragraph 0052). This forms the compound below.

    PNG
    media_image2.png
    242
    323
    media_image2.png
    Greyscale

This compound reads on condition (i)(A)(1) of the instant claim when ring A, B, C, and D are each a phenyl, pyridine, or pyrazole, each of Q1-Q4 are a direct bond and at least one of rings A, B, C, and D is a 5-membered ring.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a ligand having a high triplet energy which has a rigid structure, a donor-acceptor ligand having a distorted geometry, or a combination thereof (paragraph 0042, lines 1-4), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claimed invention in that L4 is absent and does not comprise at least four atoms.
Wang teaches macrocyclic compounds that are electroluminescent that emit intense blue or deep blue light.
Wang teaches that certain compounds have high chemical and/or thermal stability and points to Figures 8A and B for representative examples. Figures 8A and B are pictured below to facilitate discussion.

    PNG
    media_image3.png
    758
    563
    media_image3.png
    Greyscale

A person of ordinary skill would recognize the macrocyclic compound in Figure 8B demonstrates higher thermal stability than the tetradentate compound in Figure 8A and the only different between the two compounds is that the tetradentate compound has been turned into a macrocycle using a long alkyl chain. A person of ordinary skill would also recognize that thermogravimetric analysis is performed on a pure compound and the results do not depend on device structure, so the different in thermal stability can be attributed to just chemical structure.
When the tetradentate compound of Li is turned into a macrocycle using a long alkyl chain, as taught by Wang, it forms the compound below.

    PNG
    media_image4.png
    198
    172
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention join the tetradentate platinum compound of Li using a long alkyl bridge, and form a compound which meets the requirements of the instant claims as Wang teaches that as a result of their high stability, these compounds are suitable for vacuum deposition methods used in fabricating single- or multi-layer OLED devices (paragraph 0090).
With respect to claim 28, Li in view of Wang teaches the device of claim 27, and the layer is the emissive layer and the compound is a dopant (paragraph 0073, lines 1-3).
With respect to claim 33, Li teaches a consumer product (an OLED, paragraph 0070, lines 1-5), an anode, a cathode, and an organic layer comprising a compound (paragraph 0071 and 0073 lines 1-3) according to the formula the formula below (page 13).

    PNG
    media_image1.png
    294
    203
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0044), -A- is an oxygen atom, -V- makes a pyridine group or a benzene group (paragraph 0051), and the five membered ring is a pyrazole group (paragraph 0052). This forms the compound below.

    PNG
    media_image2.png
    242
    323
    media_image2.png
    Greyscale

This compound reads on condition (i)(A)(1) of the instant claim when ring A, B, C, and D are each a phenyl, pyridine, or pyrazole, each of Q1-Q4 are a direct bond and at least one of rings A, B, C, and D is a 5-membered ring.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a ligand having a high triplet energy which has a rigid structure, a donor-acceptor ligand having a distorted geometry, or a combination thereof (paragraph 0042, lines 1-4), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claimed invention in that L4 is absent and does not comprise at least four atoms.
Wang teaches macrocyclic compounds that are electroluminescent that emit intense blue or deep blue light.
Wang teaches that certain compounds have high chemical and/or thermal stability and points to Figures 8A and B for representative examples. Figures 8A and B are pictured below to facilitate discussion.

    PNG
    media_image3.png
    758
    563
    media_image3.png
    Greyscale

A person of ordinary skill would recognize the macrocyclic compound in Figure 8B demonstrates higher thermal stability than the tetradentate compound in Figure 8A and the only different between the two compounds is that the tetradentate compound has been turned into a macrocycle using a long alkyl chain. A person of ordinary skill would also recognize that thermogravimetric analysis is performed on a pure compound and the results do not depend on device structure, so the different in thermal stability can be attributed to just chemical structure.
When the tetradentate compound of Li is turned into a macrocycle using a long alkyl chain, as taught by Wang, it forms the compound below.

    PNG
    media_image4.png
    198
    172
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention join the tetradentate platinum compound of Li using a long alkyl bridge, and form a compound which meets the requirements of the instant claims as Wang teaches that as a result of their high stability, these compounds are suitable for vacuum deposition methods used in fabricating single- or multi-layer OLED devices (paragraph 0090).
With respect to claim 34, Li in view of Wang teaches the consumer product of claim 33, as discussed above. Li teaches the OLED includes a display device (paragraph 0070, line 4). It is reasonable to presume that a person of ordinary skill in the art would recognize that the term “display” is an umbrella term which encompasses specific displays such as a flat panel display or a curved display, and an artisan of ordinary skill would read the disclosure of Lin and immediately envisage the claimed flat panel display, which is a known application of OLED technology. 
With respect to claim 39, Li in view of Wang teaches the compound of claim 1, and L4 is selected as option 4.
With respect to claim 40, Li in view of Wang teaches the compound of claim 1 and the compound reads on 
    PNG
    media_image8.png
    187
    187
    media_image8.png
    Greyscale
.
With respect to claim 41, Li in view of Wang teaches the compound of claim 1, and the compound is instant Compound 3.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1) in view of Wang et al. (US 2017/0358761 A1) as applied to claims 1, 6, 9-11, 13, 21-22, 24, 27-28, 33-34, 39-41 above, and further in view of Lin et al. (US 2015/0194615 A1).
With respect to claim 7, Li in view of Wang teach the compound of claim 1, as discussed above. However, neither Li nor Wang teach the compound should comprise a Pt-O bond.
Lin teaches novel Pt tetradentate complexes having a Pt-O bond (abstract).
Lin teaches that tetradentate platinum complexes with high triplet energy ligands have a Pt-O bond (paragraph 0059, lines 12-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporated a Pt-O bond into the platinum complex of Lin in view of Wang in order to achieve a tetradentate platinum complex with high triplet energy, as taught by Lin.


Claims 1, 6, 9, 12, 22, 24, 27, 33-34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 2010/0084967 A1) in view of Wang et al. (US 2017/0358761 A1).
With respect to claim 1, Takeda teaches a tetradentate platinum complex according to Formula (F) (paragraph 0011), which is pictured below.

    PNG
    media_image9.png
    212
    359
    media_image9.png
    Greyscale

In this formula, AF1 to AF14 each represent C-R, R represents a substituent, and LF1 represents a single bond (paragraph 0011, lines 54-57).
This forms the compound below.

    PNG
    media_image10.png
    212
    257
    media_image10.png
    Greyscale

This compound meets the requirements of condition (i)(A)(1) of the instant claim when M is platinum, rings A and D are 6-membered carbocyclic rings, rings B and C are 5-membered heterocyclic rings, L1-L3 are direct bonds, Q1-Q4 are direct bonds, X1 and X4 are carbon atoms, and X2 and X3 are nitrogen atoms.
However, while Takeda teaches that R groups may be joined into a ring (paragraph 0140, lines 4-5), Takeda does not teach L4 is an organic linker selected as an alkyl group.
Wang teaches macrocyclic compounds that are electroluminescent that emit intense blue or deep blue light.
Wang teaches that certain compounds have high chemical and/or thermal stability and points to Figures 8A and B for representative examples. Figures 8A and B are pictured below to facilitate discussion.

    PNG
    media_image3.png
    758
    563
    media_image3.png
    Greyscale


A person of ordinary skill would recognize the macrocyclic compound in Figure 8B demonstrates higher thermal stability than the tetradentate compound in Figure 8A and the only different between the two compounds is that the tetradentate compound has been turned into a macrocycle using a long alkyl chain. A person of ordinary skill would also recognize that thermogravimetric analysis is performed on a pure compound and the results do not depend on device structure, so the different in thermal stability can be attributed to just chemical structure.
When the tetradentate compound of Takeda is turned into a macrocycle using a long alkyl chain, as taught by Wang, it forms the compound below.

    PNG
    media_image11.png
    281
    254
    media_image11.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention join the tetradentate platinum compound of Takeda using a long alkyl bridge, and form a compound which meets the requirements of the instant claims as Wang teaches that as a result of their high stability, these compounds are suitable for vacuum deposition methods used in fabricating single- or multi-layer OLED devices (paragraph 0090).
With respect to claim 6, Takeda in view of Wang teaches the compound of claim 1, and Q1-Q4 are direct bonds.
With respect to claim 9, Takeda in view of Wang teaches the compound of claim 1, and X1 and X4 are carbon atoms, and X2 and X3 are nitrogen atoms.
With respect to claim 12, Takeda in view of Wang teaches the compound of claim 1, and each of L1-L3 is a direct bond.
With respect to claim 22, Takeda in view of Wang teaches the compound of claim  1, and the compound is selected as 
    PNG
    media_image12.png
    244
    239
    media_image12.png
    Greyscale
.
With respect to claim 24, Takeda in view of Wang teaches the compound of claim 1, and L4 is selected as alkyl.
With respect to claim 27, Takeda teaches an organic light emitting device comprising an anode, a cathode, and an organic layer (paragraph 0150, lines 1-4) and the organic layer comprises a tetradentate platinum complex (paragraph 0147) according to Formula (F) (paragraph 0011), which is pictured below.

    PNG
    media_image9.png
    212
    359
    media_image9.png
    Greyscale

In this formula, AF1 to AF14 each represent C-R, R represents a substituent, and LF1 represents a single bond (paragraph 0011, lines 54-57).
This forms the compound below.

    PNG
    media_image10.png
    212
    257
    media_image10.png
    Greyscale

This compound meets the requirements of condition (i)(A)(1) of the instant claim when M is platinum, rings A and D are 6-membered carbocyclic rings, rings B and C are 5-membered heterocyclic rings, L1-L3 are direct bonds, Q1-Q4 are direct bonds, X1 and X4 are carbon atoms, and X2 and X3 are nitrogen atoms.
However, while Takeda teaches that R groups may be joined into a ring (paragraph 0140, lines 4-5), Takeda does not teach L4 is an organic linker selected as an alkyl group.
Wang teaches macrocyclic compounds that are electroluminescent that emit intense blue or deep blue light.
Wang teaches that certain compounds have high chemical and/or thermal stability and points to Figures 8A and B for representative examples. Figures 8A and B are pictured below to facilitate discussion.

    PNG
    media_image3.png
    758
    563
    media_image3.png
    Greyscale

A person of ordinary skill would recognize the macrocyclic compound in Figure 8B demonstrates higher thermal stability than the tetradentate compound in Figure 8A and the only different between the two compounds is that the tetradentate compound has been turned into a macrocycle using a long alkyl chain. A person of ordinary skill would also recognize that thermogravimetric analysis is performed on a pure compound and the results do not depend on device structure, so the different in thermal stability can be attributed to just chemical structure.
When the tetradentate compound of Takeda is turned into a macrocycle using a long alkyl chain, as taught by Wang, it forms the compound below.

    PNG
    media_image11.png
    281
    254
    media_image11.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention join the tetradentate platinum compound of Takeda using a long alkyl bridge, and form a compound which meets the requirements of the instant claims as Wang teaches that as a result of their high stability, these compounds are suitable for vacuum deposition methods used in fabricating single- or multi-layer OLED devices (paragraph 0090).
With respect to claim 33, Takeda teaches a consumer product (a display device, paragraph 0217) comprising an organic light emitting device comprising an anode, a cathode, and an organic layer (paragraph 0150, lines 1-4) and the organic layer comprises a tetradentate platinum complex (paragraph 0147) according to Formula (F) (paragraph 0011), which is pictured below.

    PNG
    media_image9.png
    212
    359
    media_image9.png
    Greyscale

In this formula, AF1 to AF14 each represent C-R, R represents a substituent, and LF1 represents a single bond (paragraph 0011, lines 54-57).
This forms the compound below.

    PNG
    media_image10.png
    212
    257
    media_image10.png
    Greyscale

This compound meets the requirements of condition (i)(A)(1) of the instant claim when M is platinum, rings A and D are 6-membered carbocyclic rings, rings B and C are 5-membered heterocyclic rings, L1-L3 are direct bonds, Q1-Q4 are direct bonds, X1 and X4 are carbon atoms, and X2 and X3 are nitrogen atoms.
However, while Takeda teaches that R groups may be joined into a ring (paragraph 0140, lines 4-5), Takeda does not teach L4 is an organic linker selected as an alkyl group.
Wang teaches macrocyclic compounds that are electroluminescent that emit intense blue or deep blue light.
Wang teaches that certain compounds have high chemical and/or thermal stability and points to Figures 8A and B for representative examples. Figures 8A and B are pictured below to facilitate discussion.

    PNG
    media_image3.png
    758
    563
    media_image3.png
    Greyscale

A person of ordinary skill would recognize the macrocyclic compound in Figure 8B demonstrates higher thermal stability than the tetradentate compound in Figure 8A and the only different between the two compounds is that the tetradentate compound has been turned into a macrocycle using a long alkyl chain. A person of ordinary skill would also recognize that thermogravimetric analysis is performed on a pure compound and the results do not depend on device structure, so the different in thermal stability can be attributed to just chemical structure.
When the tetradentate compound of Takeda is turned into a macrocycle using a long alkyl chain, as taught by Wang, it forms the compound below.

    PNG
    media_image11.png
    281
    254
    media_image11.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention join the tetradentate platinum compound of Takeda using a long alkyl bridge, and form a compound which meets the requirements of the instant claims as Wang teaches that as a result of their high stability, these compounds are suitable for vacuum deposition methods used in fabricating single- or multi-layer OLED devices (paragraph 0090).
With respect to claim 34, Takeda in view of Wang teaches the consumer product of claim 33, and the product is a display device (paragraph 0217).
With respect to claim 39, Takeda in view of Wang teaches the compound of claim 1, and the L4 is selected as number 2.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1) in view of Wang et al. (US 2017/0358761 A1) as applied to claims 1, 6, 9-11, 13, 21-22, 24, 27-28, 33-34, 39-41 above, and further in view of Metz et al. (US 2016/0072081 A1).
With respect to claims 30 and 31, Li in view of Wang teach the OLED of claim 27, as discussed above, however, neither Li nor Wang teach the host of the instant claims.
Metz teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 17 which is pictured below.

    PNG
    media_image13.png
    119
    225
    media_image13.png
    Greyscale

In this formula, T is a sulfur atom (paragraph 0084).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Metz in the OLED of Li in view of Wang as Metz teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (paragraph 0090).
	

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 2010/0084967 A1) in view of Wang et al. (US 2017/0358761 A1) as applied to claims 1, 6, 9, 12, 22, 24, 27, 33-34, and 39 above, and further in view of Nishizeki et al. (JP 2013/033915 A, using the attached EPO translation).
Takeda in view of Wang teaches the compound of claim 1, however neither Takeda nor Wang teach that the shortest connection between rings A and D across L4 has at least 5 atoms and comprises atoms of an aryl or heteroaryl ring.
Nishizeki teaches an organic electroluminescent device which comprises organometallic complexes having long linking groups that run between bidentate ligands (see general formula 1 on page 2 of the untranslated document)
Nishizeki gives several preferred embodiments of suitable linking groups from pages 13 to 28, which include alkyl (page 3, line 116), aryl (page 16), and heteroaryl (page 19).

    PNG
    media_image14.png
    49
    315
    media_image14.png
    Greyscale
,
    PNG
    media_image15.png
    85
    386
    media_image15.png
    Greyscale
,
    PNG
    media_image16.png
    104
    342
    media_image16.png
    Greyscale
,
Nishizeki teaches that linking groups, such as an alkylene group, suppresses the rotational vibration in a dihedral angle between cyclic groups and decrease intermolecular energy deactivation, and increase luminance efficiency (paragraph 0055). Nishizeki and Takeda in view of Wang overlap in scope as they both teach alkyl linking groups suitable for use with organometallic complexes in organic electroluminescent devices. However, Nishizeki expands on the work of Takeda and Wang by teaching additional linking groups which are suitable for use with organometallic complexes in organic electroluminescent devices. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use any of the linking groups taught by Nishizeki as a linking group in the iridium complex of Takeda in view of Wang with a reasonable expectation of forming an iridium complex with suppressed rotation vibration in a dihedral angle between cyclic groups, and increased luminance efficiency, as taught by Nishizeki. See MPEP 2143 (D). 
Such a modification would result in the compound below which meets the requirements of the instant claim wherein the shortest connection between rings A and D across L4 has at least five atoms and comprises atoms of an aryl ring.

    PNG
    media_image17.png
    339
    269
    media_image17.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786